
	

113 HR 1896 : International Child Support Recovery Improvement Act of 2013
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1896
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2013
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend part D of title IV of the Social
		  Security Act to ensure that the United States can comply fully with the
		  obligations of the Hague Convention of 23 November 2007 on the International
		  Recovery of Child Support and Other Forms of Family Maintenance, and for other
		  purposes.
	
	
		1.Short title;
			 references
			(a)Short
			 titleThis Act may be cited as the International Child Support Recovery Improvement Act of
			 2013.
			(b)ReferencesExcept
			 as otherwise expressly provided in this Act, wherever in this Act an amendment
			 is expressed in terms of an amendment to a section or other provision, the
			 amendment shall be considered to be made to a section or other provision of the
			 Social Security Act.
			2.Amendments to
			 ensure access to child support services for international child support
			 cases
			(a)Authority of the
			 secretary of HHS To ensure compliance with multilateral child support
			 conventions
				(1)In
			 generalSection 452 (42 U.S.C. 652) is amended—
					(A)by redesignating
			 the second subsection (l) (as added by section 7306 of the Deficit Reduction
			 Act of 2005) as subsection (m); and
					(B)by adding at the
			 end the following:
						
							(n)The Secretary
				shall use the authorities otherwise provided by law to ensure the compliance of
				the United States with any multilateral child support convention to which the
				United States is a
				party.
							.
					(2)Conforming
			 amendmentSection 453(k)(3) (42 U.S.C. 653(k)(3)) is amended by
			 striking 452(l) and inserting 452(m).
				(b)Access to the
			 federal parent locator serviceSection 453(c) (42 U.S.C. 653(c))
			 is amended—
				(1)by striking
			 and at the end of paragraph (3);
				(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(5)an entity
				designated as a Central Authority for child support enforcement in a foreign
				reciprocating country or a foreign treaty country for purposes specified in
				section
				459A(c)(2).
						.
				(c)State option To
			 require individuals in foreign countries To apply through their country’s
			 appropriate central authoritySection 454 (42 U.S.C. 654) is
			 amended—
				(1)in paragraph
			 (4)(A)(ii), by inserting before the semicolon (except that, if the
			 individual applying for the services resides in a foreign reciprocating country
			 or foreign treaty country, the State may opt to require the individual to
			 request the services through the Central Authority for child support
			 enforcement in the foreign reciprocating country or the foreign treaty country,
			 and if the individual resides in a foreign country that is not a foreign
			 reciprocating country or a foreign treaty country, a State may accept or reject
			 the application); and
				(2)in paragraph
			 (32)—
					(A)in subparagraph
			 (A), by inserting , a foreign treaty country, after a
			 foreign reciprocating country; and
					(B)in subparagraph
			 (C), by striking or foreign obligee and inserting ,
			 foreign treaty country, or foreign individual.
					(d)Amendments to
			 international support enforcement provisionsSection 459A (42
			 U.S.C. 659a) is amended—
				(1)by adding at the
			 end the following:
					
						(e)ReferencesIn
				this part:
							(1)Foreign
				reciprocating countryThe term foreign reciprocating
				country means a foreign country (or political subdivision thereof) with
				respect to which the Secretary has made a declaration pursuant to subsection
				(a).
							(2)Foreign treaty
				countryThe term foreign treaty country means a
				foreign country for which the 2007 Family Maintenance Convention is in
				force.
							(3)2007 family
				maintenance conventionThe term 2007 Family Maintenance
				Convention means the Hague Convention of 23 November 2007 on the
				International Recovery of Child Support and Other Forms of Family
				Maintenance.
							;
				(2)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1), by striking foreign countries that are the
			 subject of a declaration under this section and inserting
			 foreign reciprocating countries or foreign treaty countries;
			 and
					(B)in paragraph (2),
			 by inserting and foreign treaty countries after foreign
			 reciprocating countries; and
					(3)in subsection (d),
			 by striking the subject of a declaration pursuant to subsection
			 (a) and inserting foreign reciprocating countries or foreign
			 treaty countries.
				(e)Collection of
			 past-Due support from federal tax refundsSection 464(a)(2)(A)
			 (42 U.S.C. 664(a)(2)(A)) is amended by striking under section
			 454(4)(A)(ii) and inserting under paragraph (4)(A)(ii) or (32)
			 of section 454.
			(f)State law
			 requirement concerning the uniform interstate family support act
			 (UIFSA)
				(1)In
			 generalSection 466(f) (42 U.S.C. 666(f)) is amended—
					(A)by striking
			 on and after January 1, 1998,;
					(B)by striking
			 and as in effect on August 22, 1996,; and
					(C)by striking
			 adopted as of such date and inserting adopted as of
			 September 30, 2008.
					(2)Conforming
			 amendments to title 28, united states codeSection 1738B of title
			 28, United States Code, is amended—
					(A)in subsection (d),
			 by striking individual contestant and inserting
			 individual contestant or the parties have consented in a record or open
			 court that the tribunal of the State may continue to exercise jurisdiction to
			 modify its order,;
					(B)in subsection
			 (e)(2)(A), by striking individual contestant and inserting
			 individual contestant and the parties have not consented in a record or
			 open court that the tribunal of the other State may continue to exercise
			 jurisdiction to modify its order; and
					(C)in subsection
			 (b)—
						(i)by
			 striking child means and inserting (1) The
			 term child means;
						(ii)by
			 striking child’s State means and inserting
			 (2) The term child’s State means;
						(iii)by
			 striking child’s home State means and inserting
			 (3) The term child’s home State means;
						(iv)by
			 striking child support means and inserting
			 (4) The term child support means;
						(v)by
			 striking child support order and inserting
			 (5) The term child support order;
						(vi)by
			 striking contestant means and inserting
			 (6) The term contestant means;
						(vii)by
			 striking court means and inserting (7) The
			 term court means;
						(viii)by striking
			 modification means and inserting (8) The
			 term modification means; and
						(ix)by
			 striking State means and inserting (9) The
			 term State means.
						(3)Effective date;
			 grace period for state law changes
					(A)Paragraph
			 (1)(i)The
			 amendments made by paragraph (1) shall take effect with respect to a State no
			 later than the effective date of laws enacted by the legislature of the State
			 implementing such paragraph, but in no event later than the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of the enactment of this
			 Act.
						(ii)For purposes of clause (i), in the
			 case of a State that has a 2-year legislative session, each year of the session
			 shall be deemed to be a separate regular session of the State
			 legislature.
						(B)Paragraph
			 (2)(i)The
			 amendments made by subparagraphs (A) and (B) of paragraph (2) shall take effect
			 on the date on which the Hague Convention of 23 November 2007 on the
			 International Recovery of Child Support and Other Forms of Family Maintenance
			 enters into force for the United States.
						(ii)The amendments made by
			 subparagraph (C) of paragraph (2) shall take effect on the date of the
			 enactment of this Act.
						3.Data exchange
			 standardization for improved interoperability
			(a)In
			 generalSection 452 (42 U.S.C. 652), as amended by section
			 2(a)(1) of this Act, is amended by adding at the end the following:
				
					(o)Data exchange
				standards for improved interoperability
						(1)DesignationThe
				Secretary shall, in consultation with an interagency work group established by
				the Office of Management and Budget and considering State government
				perspectives, by rule, designate data exchange standards to govern, under this
				part—
							(A)necessary
				categories of information that State agencies operating programs under State
				plans approved under this part are required under applicable law to
				electronically exchange with another State agency; and
							(B)Federal reporting
				and data exchange required under applicable law.
							(2)RequirementsThe
				data exchange standards required by paragraph (1) shall, to the extent
				practicable—
							(A)incorporate a widely accepted,
				non-proprietary, searchable, computer-readable format, such as the eXtensible
				Markup Language;
							(B)contain
				interoperable standards developed and maintained by intergovernmental
				partnerships, such as the National Information Exchange Model;
							(C)incorporate
				interoperable standards developed and maintained by Federal entities with
				authority over contracting and financial assistance;
							(D)be consistent with
				and implement applicable accounting principles;
							(E)be implemented in
				a manner that is cost-effective and improves program efficiency and
				effectiveness; and
							(F)be capable of
				being continually upgraded as necessary.
							(3)Rule of
				constructionNothing in this subsection shall be construed to
				require a change to existing data exchange standards found to be effective and
				efficient.
						.
			(b)Effective
			 dateThe Secretary of Health and Human Services shall issue a
			 proposed rule within 24 months after the date of the enactment of this section.
			 The rule shall identify federally-required data exchanges, include
			 specification and timing of exchanges to be standardized, and address the
			 factors used in determining whether and when to standardize data exchanges. It
			 should also specify State implementation options and describe future
			 milestones.
			4.Efficient use of
			 the national directory of new hires database for federally sponsored research
			 assessing the effectiveness of federal policies and programs in achieving
			 positive labor market outcomesSection 453 (42 U.S.C. 653) is
			 amended—
			(1)in subsection
			 (i)(2)(A), by striking 24 and inserting 48;
			 and
			(2)in subsection (j),
			 by striking paragraph (5) and inserting the following:
				
					(5)Research
						(A)In
				generalSubject to subparagraph (B) of this paragraph, the
				Secretary may provide access to data in each component of the Federal Parent
				Locator Service maintained under this section and to information reported by
				employers pursuant to section 453A(b), for—
							(i)research
				undertaken by a State or Federal agency (including through grant or contract)
				for purposes found by the Secretary to be likely to contribute to achieving the
				purposes of part A or this part; or
							(ii)an evaluation or
				statistical analysis undertaken to assess the effectiveness of a Federal
				program in achieving positive labor market outcomes (including through grant or
				contract), by—
								(I)the Department of
				Health and Human Services;
								(II)the Social
				Security Administration;
								(III)the Department
				of Labor;
								(IV)the Department of
				Education;
								(V)the Department of
				Housing and Urban Development;
								(VI)the Department of
				Justice;
								(VII)the Department
				of Veterans Affairs;
								(VIII)the Bureau of
				the Census;
								(IX)the Department of
				Agriculture; or
								(X)the National
				Science Foundation.
								(B)Personal
				identifiersData or information provided under this paragraph may
				include a personal identifier only if, in addition to meeting the requirements
				of subsections (l) and (m)—
							(i)the State or
				Federal agency conducting the research described in subparagraph (A)(i), or the
				Federal department or agency undertaking the evaluation or statistical analysis
				described in subparagraph (A)(ii), as applicable, enters into an agreement with
				the Secretary regarding the security and use of the data or information;
							(ii)the agreement
				includes such restrictions or conditions with respect to the use, safeguarding,
				disclosure, or redisclosure of the data or information (including by
				contractors or grantees) as the Secretary deems appropriate;
							(iii)the data or
				information is used exclusively for the purposes defined in the agreement;
				and
							(iv)the Secretary
				determines that the provision of data or information under this paragraph is
				the minimum amount needed to conduct the research, evaluation, or statistical
				analysis, as applicable, and will not interfere with the effective operation of
				the program under this part.
							(C)Penalties for
				unauthorized disclosure of dataAny individual who willfully
				discloses a personal identifier (such as a name or social security number)
				provided under this paragraph, in any manner to an entity not entitled to
				receive the data or information, shall be fined under title 18, United States
				Code, imprisoned not more than 5 years, or
				both.
						.
			5.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		
			Passed the House of
			 Representatives June 18, 2013.
			Karen L. Haas,
			Clerk
		
	
